 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                  NO. 4:18-CV-5087-TOR
 8                              Plaintiff,
                                                  ORDER ADOPTING REPORT AND
 9          v.                                    RECOMMENDATION
                                                  GRANTING PLAINTIFF’S MOTION
10    JOYCE CHRISTIANSON, a.k.a.,                 FOR SUMMARY JUDGMENT
      Joyce Lambert,
11
                                Defendant.
12

13         BEFORE THE COURT is Plaintiff United States of America’s Motion for

14   Summary Judgment (ECF No. 11). This matter was submitted for consideration

15   without oral argument. The Court has reviewed the record and file herein, and is

16   fully informed.

17         The matter was submitted to the Honorable Magistrate Judge John T.

18   Rodgers, who issued a Report and Recommendation (ECF No. 20) on March 4,

19   2019. The R&R recommended granting Plaintiff’s Motion for Summary Judgment

20


        ORDER ADOPTING REPORT AND RECOMMENDATION
        GRANTING PLAINTIFF’S MOTION FOR SUMARY JUDGMENT ~ 1
 1   and gave the parties until March 18, 2019, to submit any objections. No objection

 2   has been filed by either party.

 3         For the reasons stated in the Report and Recommendation, the Court adopts

 4   the Report and Recommendation (ECF No. 20) and GRANTS Plaintiff’s Motion

 5   for Summary Judgment (ECF No. 11).

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         1. The Court ADOPTS the Report and Recommendation (ECF No. 20).

 8         2. Plaintiff United States of America’s Motion for Summary Judgment

 9             (ECF No. 11) is GRANTED. Judgment in favor of the United States

10             shall be entered in the total amount of $69,607.80 (comprised of

11             $35,322.92 principal, plus $33,801.66 interest to 1/4/2019, plus $483.22

12             interest to 3/19/2019 ($6.53 per day for 74 days)) at the post-judgment

13             rate of interest provided by 28 U.S.C. § 1961, 2.52% per annum.

14         The District Court Executive is directed to enter this Order and Judgment

15   accordingly, furnish copies to the parties, and close the file.

16         DATED March 19, 2019.

17

18                                    THOMAS O. RICE
                               Chief United States District Judge
19

20


        ORDER ADOPTING REPORT AND RECOMMENDATION
        GRANTING PLAINTIFF’S MOTION FOR SUMARY JUDGMENT ~ 2
